DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 21-38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings were received on 6/27/22.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 21-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2017/007540 (Mallela).
	Regarding claim 21, Mallela discloses a toilet flush lever arm assembly comprising:
	a flush lever arm (20);
	a second arm (30);
	an adjustable length lever arm (40);
	wherein the flush lever arm is configured to connect to the second arm (Fig. 1B);
	wherein the second arm is configured to connect to the adjustable length lever arm (Fig. 1A); and
	wherein the second arm is configured to hold the adjustable length lever arm at an adjustable angle (Figs. 5A-5B).

	Regarding claim 22, Mallela discloses that the adjustable angle may be 90 degrees (Para. 0041).

	Regarding claim 23, Mallela discloses that the second arm comprises a longitudinal axis (32) passing through the second arm; and
	wherein the second arm is configured to enable the flush lever arm to rotate around the longitudinal axis (Para. 0041).

	Regarding claim 24, Mallela discloses that the adjustable length lever arm comprises:
	an inner shaft (50) and a hollow outer slider (52);
	wherein the hollow outer slider is configured to receive the inner shaft (Figs. 1A/1D); and
	wherein a length of the adjustable length lever arm is configured to be adjusted by moving the inner shaft back and forth within the hollow outer slider (Para. 0043). 

	Regarding claim 25, Mallela discloses that the second arm further comprises:
	a distal mount (100), a distal mount projection (110); and
	wherein the distal mount comprises the distal mount projection and wherein the flush lever arm is configured to receive a proximal end of the distal mount projection (Figs. 1B/1D).

	Regarding claim 26, Mallela discloses that the inner shaft further comprises:
	an inner shaft projection (62) and a hollow mid-section (51);
	wherein the inner shaft projection is configured to lock the inner shaft at a desired position along the length of the hollow outer slider (Para. 0046); and
	wherein the hollow mid-section is configured to enable the inner shaft projection to flex inwardly when depressed (Para. 0045). 

	Regarding claim 27, Mallela discloses that the hollow outer slider comprises one or more apertures (65A/65B) which are configured to enable the inner shaft projection to protrude through (Para. 0046). 

	Regarding claim 28, Mallela discloses that the adjustable length lever arm is configured to be at a maximum length when the inner shaft projection protrudes through one of the apertures and is configured to be at a minimum length when the inner shaft projection protrudes through another of the apertures (Para. 0046). 

	Regarding claim 29, Mallela discloses that more than two apertures can be provided and that these additional apertures are configured to provide intermediate lengths for the adjustable length lever arm (Para. 0046). 

	Regarding claim 30, Mallela discloses that the hollow outer slider is configured to mate with a distal mount (Para. 0047; Figs. 1A/1D).

	Regarding claims 31-32, Mallela discloses that the distal mount comprises an internal ratchet (101) and an external ratchet surface (103) and the hollow outer slider comprises an internal ratchet surface (53) and an external ratchet arm (57). Wherein the external ratchet surface is configured to mate with the external ratchet arm and the internal ratchet is configured to mate with the internal ratchet surface (Para. 0047).

	Regarding claim 33, Mallela discloses that the distal mount comprises a distal mount projection (110) and that the flush lever arm is configured to receive a proximal end of the distal mount projection (Figs. 1B/1D). 

	Regarding claim 34, Mallela discloses that the adjustable length lever arm comprises:
	an inner shaft (50) and a hollow outer slider (52);
	wherein the hollow outer slider is configured to receive the inner shaft (Figs. 1A/1D); and
	wherein a length of the adjustable length lever arm is configured to be adjusted by moving the inner shaft back and forth within the hollow outer slider (Para. 0043). 

	Regarding claim 35, Mallela discloses that the hollow outer slider comprises one or more apertures (65A/65B) which are configured to enable the inner shaft projection to protrude through (Para. 0046). 

	Regarding claim 36, Mallela discloses that the adjustable length lever arm is configured to be at a maximum length when the inner shaft projection protrudes through one of the apertures and is configured to be at a minimum length when the inner shaft projection protrudes through another of the apertures (Para. 0046). 

	Regarding claim 37,  Mallela discloses that the adjustable angle may be 90 degrees (Para. 0041).

	Regarding claim 38, Mallela discloses that the second arm comprises a longitudinal axis (32) passing through the second arm; and
	wherein the second arm is configured to enable the flush lever arm to rotate around the longitudinal axis (Para. 0041).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2020/0141103 (Yeh) is a flush lever assembly with an angularly adjustable internal lever.
US 9,932,729 (Yeh) is a toilet flush lever assembly comprising a flush lever which can be mounted at different angles.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577. The examiner can normally be reached Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A ROS/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754